Citation Nr: 0917335	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-06 840	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, from the initial grant of service connection.  

2.  Entitlement to an effective date earlier than June 14, 
1982, for the grant of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from March 1979 to March 1980.  

By rating action in February 1981, the RO, in part, denied 
service connection for hypertension.  The Veteran was 
notified of this decision and did not appeal.  

By rating action in March 2006, the RO reopened the claim and 
granted service connection for hypertension; rated 
noncompensably disabling, effective from August 31, 2005, the 
date of receipt of his request to reopen his claim.  The 
Veteran disagreed with the noncompensable evaluation assigned 
and the effective date of the award.  

By rating action in February 2007, the RO, in part, granted 
an increased rating to 10 percent for hypertension.  The RO 
also found that the Veteran's claim for service connection 
(request to reopen) had been pending since June 1982, and 
assigned the 10 percent evaluation effective from June 14, 
1982.  In his substantive appeal, received in March 2007, the 
Veteran requested a videoconference hearing before a member 
of the Board.  However, in April 2008, prior to the scheduled 
hearing in May 2008, the Veteran notified VA that he wised to 
cancel his hearing.  


FINDING OF FACT

On April 17, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through his authorized representative, that he wished to 
withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


